Citation Nr: 1302628	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  10-23 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for depression, as secondary to his service connected infraumbilical midline scar.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for depression.

3.  Entitlement to a higher initial rating for an infraumbilical midline scar, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to December 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in May 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Depression - secondary service connection

At the Veteran's May 2011 Board hearing, he testified that his service connected infraumbilical midline scar causes depression.  He noted that he is self conscious of the appearance of the scar when he goes to the beach.  He also noted that his naval was removed; that the scar causes pain when he coughs; and that the scar bothers him sometimes when he eats.  He has not been afforded a VA examination to determine the etiology of his depression and specifically, whether it is secondary to his service connected scar.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that the Veteran's testimony is sufficient to meet the low threshold, as it indicates that there may be a nexus between his depression and his service connected scar.  Consequently, the Board finds that a VA examination is warranted to determine whether it is as likely as not that his depression was caused by, or aggravated by, his service connected scar.  

The Board notes that in denying the Veteran's claim, the RO noted that VA treatment records reflect that the Veteran had a past history of depression and an adjustment disorder (noted during a January 1996 hospital report).  The examiner should note that a past history of depression does not preclude the possibility of service connection for aggravation of that depression.  

Depression - entitlement under 38 U.S.C. § 1151

The VA treated the Veteran for rectal bleeding in October 1999.  Upon undergoing a colonoscopy, the Veteran was thought to have a malignant mass in the cecum.  In November 1999, he underwent an exploratory laparotomy, cecotomy, and intraoperative colonoscopy.  However, there was no mass in the cecum.  Consequently, it turned out that the procedures were unnecessary.  The RO has already granted compensation under 38 U.S.C. § 1151 for the Veteran's scar that resulted from the procedures.  

The Veteran testified that the unnecessary procedures have caused him to be depressed.  Specifically, he testified that upon hearing that there was no malignant mass, he was in disbelief.  He apparently thought that his wife, and the doctor who performed the procedures, was lying to him.  He continued to fear the worst, and remained depressed for years as a result.    

With respect to the claim of entitlement to service connection for depression under 38 U.S.C.A. § 1151, it is noted that when a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

The provisions of 38 U.S.C.A. § 1151 specify two bases for entitlement. 

First, entitlement may be established on the basis of a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers.  But see generally Brown v. Gardner, 513 U.S. 115 (1994) (for claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment).  The evidence must show either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the Veteran and his representative, in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent. Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations. 38 C.F.R. § 3.361(d)(1). 

Second, entitlement may be established on a showing of an event not reasonably foreseeable. Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2). 

Under both bases of entitlement, the evidence must establish that the claimed additional disability or death resulted from VA hospital care, medical or surgical treatment, or examination.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause. 38 C.F.R. § 3.361(c)(1). Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).

In light of the above, a VA examiner should render an opinion as to whether or not the Veteran has suffered an injury (depression) or aggravation of such an injury as the result of VA medical treatment, and if so whether such additional disability 
was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers or was due to an event not reasonably forseeable.


Scar - Increased Rating

The Veteran underwent a VA examination in December 2008.  The Board notes that the examination took place more than four years ago.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

In this case, the December 2008 examiner found that there was no pain in the Veteran's infraumbilical midline scar.  However, at the Veteran's May 2011 Board hearing, he testified that he has chronic obstructive pulmonary disorder (COPD), and that when he coughs, "it's like a rupture or a, you know, a pain all the time...this pain is different [than COPD pain]...it's a very sharp pain."  He also stated that the scar bothers him "every now and then" if he eats or drinks.   

The Board notes that these complaints of pain constitute evidence that the scar may have increased in severity.  Consequently, the Board finds that a new VA examination is warranted to determine the current severity of the scar.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make sure that the VA records are updated and in the claims folder.

2.  The Veteran should be afforded an in-person VA psychiatric examination for the purpose of determining the nature, etiology and severity of any psychiatric disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disability was caused by, or aggravated by, his service connected infraumbilical midline scar. 

The examiner should also opine whether the Veteran has suffered additional disability, in the form of depression or aggravation of preexisting depression as the result of VA medical treatment, and if so whether such additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers or was due to an event not reasonably forseeable.

3.  The RO should schedule the Veteran for an in-person VA dermatologic examination for the purpose of determining the current severity of his infraumbilical midline scar.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

 

_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


